Citation Nr: 1451695	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a right knee injury. 

4.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from October 1982 through August 1986. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss, tinnitus, residuals of a right knee injury, and residuals of a back injury. 

The issues of entitlement to service connection for residuals of a right knee injury and a back injury are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have left or right ear hearing loss to an extent recognized as a disability for VA purposes. 

2.  Tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided a notice letter to the Veteran in January 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence with regard to the Veteran's asserted hearing loss and tinnitus.  It appears that all known and available records relevant to these conditions have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records.  No non-VA medical records relevant to the Veteran's asserting bilateral hearing loss and tinnitus are known to exist.  

The Veteran was also afforded a VA audiometric examination in August 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received regarding hearing loss or tinnitus. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined, such that this loss would now constitute a disability under VA's rules.  38 C.F.R. § 3.385.  The requirement that VA provide a contemporaneous examination "does not automatically, based on the mere passage of time, without more, render inadequate a medical examination."  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).  The Board finds that the Veteran has been afforded an adequate audiometric examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the duties to notify and assist the Veteran have been met with regard to the Veteran's claims to service connection for bilateral hearing loss and tinnitus, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.  

The Board is aware that the Veteran has identified private treatment records not in the possession of VA.  These records - from Kingston Chiropractic, Dr. H., Dr. O., and Dr. C. - are discussed further in the remand portion of this decision.  However, the Veteran's authorizations for release of records indicate that these materials pertain to treatment for his back condition. 




II. Service connection laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2014).

Certain chronic diseases, such as sensorineural hearing loss, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2014).

III. Service connection for bilateral hearing loss

The Veteran contends that he incurred bilateral hearing loss as a result of unprotected exposure to noise from small arms and mortar fire during training exercises over the course of his military service.  

However, the Veteran does not currently experience hearing loss in either ear that constitutes a "disability" under VA's rules.  Hearing loss for VA purposes is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  For VA purposes, what constitutes current disability is expressly defined by regulation.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's August 2010 VA audiometric examination did not find auditory thresholds of 40 decibels or greater at any frequency.  The auditory threshold in the Veteran's right ear was 30 decibels at 2000 hertz; no other auditory threshold exceeded 25 decibels. The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in his right ear and 98 percent in his left ear.  The VA examiner's diagnosis was normal hearing bilaterally, with the exception of mild sensorineural hearing loss at 2000 hertz for the right ear. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Neither the VA examiner's auditory threshold findings, nor the Maryland CNC Test findings, comport with the requirements of 38 C.F.R. § 3.385.  No other audiometric findings are of record, and neither the Veteran nor his representative have suggested that the Veteran's hearing has declined since August 2010. 

Without competent evidence of a current hearing loss disability, service connection cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  The claim for service connection for bilateral hearing loss is therefore denied.

IV. Service connection for tinnitus

The Veteran contends that he incurred tinnitus as a result of unprotected exposure to noise from small arms and mortar fire during training exercises over the course of his military service.  The Veteran is competent to report that tinnitus was incurred in service and has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds the Veteran's lay statements regarding acoustic trauma are credible and are consistent with the circumstances of his service; i.e., his duties as a field radio operator.

The Board notes that the VA audiometric examiner, based upon an August 2010 examination, concluded that the Veteran's tinnitus was less likely than not related to military service.  However, this conclusion was partially based upon the Veteran's statement, on examination, that he had begun experiencing tinnitus ten or twelve years prior to the VA exam.  This would place the onset of his tinnitus more than a decade after his military service.  However, in his October 2010 Notice of Disagreement and June 2012 Substantive Appeal, the Veteran clarified that during the examination he was asked whether or not he has had tinnitus for 10-12 years or longer and he replied yes.  In his December 2009 claim for benefits, the Veteran asserted that he had experienced tinnitus since leaving military service.  He reiterated that he felt the tinnitus had its inception in the military on his June 2012 Substantive Appeal.  The Veteran's representative repeated this assertion in a July 2013 brief.  

Similarly, the April 2012 VA addendum opinion indicated tinnitus was not related to service as there was no significant change in hearing during service and no complaint of hearing loss or tinnitus in the record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

Accordingly, the Board credits those statements made directly by the Veteran (or his representative), which indicate that tinnitus symptoms have persisted since military service. 

The Board finds that the evidence is at least in equipoise on the question of whether current tinnitus is related to acoustic trauma during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.


REMAND

The August 2010 rating decision indicates that the RO had attempted to obtain treatment records from Kingston Chiropractic, private physician Dr. H., private physician Dr. O., and private physician Dr. C.  The rating decision correctly notes that requests for records from Dr. H. and Kingston Chiropractic were returned as undeliverable, and that Dr. C. indicated the Veteran's treatment records had been destroyed.  Dr. O. indicated that his treatment records had been retained by Kingston Chiropractic.  However, no evidence of record indicates that the Veteran or his representative were provided notice that the RO had been unable to obtain these records, or a description of the steps undertaken to obtain them, as directed by 38 C.F.R. § 3.159(e).  Insofar as the Veteran has indicated that these records pertain to his back condition, the Veteran's claim to service connection for this condition cannot be adjudicated until he  has been given full notice under 38 C.F.R. § 3.159(e), with an appropriate opportunity to respond.

Further, the Veteran asserts that he has a right knee injury connected to his military service.  The Veteran's private treatment records indicate that he underwent arthroscopic knee surgery in April 2009.  However, the Veteran has not been afforded a VA examination to clarify the etiology of his right knee condition.  A VA examination is necessary to clarify the etiology of any current disability of the right knee. 

Accordingly, the case is REMANDED for the following action:

1.  If any records requested to date are found to be unavailable, that fact must clearly be documented in the claims file.  This includes, but is not limited to, treatment records from Kingston Chiropractic, private physician Dr. H., private physician Dr. O., and private physician Dr. C. Proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran of any records found to be unavailable, and the Veteran must be afforded appropriate opportunity to respond to this notice. 

2.  The Veteran must be afforded a VA examination to determine the presence and etiology of any current disorders of the right knee.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The VA examiner should note any current disorders of the right knee present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current knee disorder had its onset during service. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If entitlement to service connection remains denied, the Veteran should be furnished with a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


